Title: From John Adams to Joseph Delaplaine, 12 March 1822
From: Adams, John
To: Delaplaine, Joseph



Sir
Montezillo March 12th. 1822

I thank you kindly for the Portrate of Mr Jay, which I very much admire, it is a great likeness it is stamped with wisdom sagacity, and benevolence as they have been, stamped upon his Countenance and Conduct, all his Life time.—I have delivered your formal letter to Mr Charles Shaw, to Mr William Smith Shaw the superintendent of the Boston Atheneaum and I shall deliver that inclosed with Mr Jays picture to the same person supposing you have only mistaken his Christian name—As I am unable to write, and almost blind and destitute of assistance, tis utterly impossible for me to afford you any information, that would be worth your receiving
I am Sir with due regard, your most obedient humble Servant 
John Adams